DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 106351810 A) in view of Panousis et al (US 9,362,803).
Li discloses, regarding,
Claim 3, 22, a biomechanical electric generator, comprising: a transmission component 6 which is removably attached to a second upper leg of the user at a first end and a second end of the transmission component 6 is coupled to the conversion unit 4 attached to the first upper leg of the user (see Fig. 1), the transmission component 6 transmits relative motion between the first and second leg during locomotion to the conversion unit; wherein the conversion unit converts the motion of the transmission component into electrical power (see abstract).
Panousis et al is being cited for explicitly showing having a conversion unit 310 which is removably attached to a first upper leg of the user (see Figs. 4A, 3, 1).
Regarding claim 22, the method is disclosed mutatis mutandis.
Panousis et al further discloses, regarding,
Claim 6, the transmission component further comprising a flexible tension member 105 which is removably attached to an inner portion of the second leg of the user at a first end of the tension member (see Figs 1, 4A), the tension member is slidably routed through a ring which is removably attached to an inner portion of the first leg of the user, the tension member is coupled to the conversion unit such that when the user starts with a first position the first and second legs substantially aligned and moves to a second position with the first leg forward relative to the second leg, the flexible tension member is drawn out of the conversion unit (column 6, lines 12 – 25; column 7, lines 1, 3, 10 – 12, 46 – 49), wherein when the user starts with a third position with the first and second legs substantially aligned and moves to a fourth position with the second leg forward relative to the first leg (see Figs. 4A, 4B), the flexible tension member is drawn out of the conversion unit (column 5, lines 32 – 43; column 6, lines 12 – 16).

It would have been obvious before the effective filing date of the claimed invention to disclose the generator/method as disclosed by Li and to modify the invention per the limitations disclosed by Panousis et al for the purpose of providing a power system that is low cost and easy to use.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li and Panousis et al as applied to claim 3 above, and further in view of Shepertycky et al (US 9,407,125).
The combined generator/method discloses all of the elements above.  However, the combined generator/method does not disclose the elements below.
On the other hand, Shepertycky et al discloses, regarding,
Claim 4, the transmission component further comprising a flexible shaft (see Fig. 1B; since the shaft is thin thus bendable and flexible enough to rotate in a different directions) being bi-directional to transmit torque in both rotational directions which transmits the rotational motion of the first upper leg of the user relative to the second upper leg of the user (see Fig. 1A) to the conversion unit 250.
It would have been obvious before the effective filing date of the claimed invention to disclose the combined generator/method as disclosed above and to modify the invention per the limitations disclosed by Shepertycky et al for the purpose of minimizing the weight of a power system.


Allowable Subject Matter
Claims 5, 7, 15 are allowed.
The cited prior art of record fails to disclose the specific configuration of the components of the present application as described in such claims.

Response to Arguments
Applicant's arguments filed 05/23/22 have been fully considered but they are not persuasive.
The remarks mention that the prior art allegedly does not disclose that the transmission component transmit relative motion between the first and second leg during locomotion to the conversion unit.
First of all, the claim language is broad.  The claims do not disclose/describe in a specific manner what is the “transmission component” or to what device is the motion being transmitted.  A transmission component, according to the independent claims, could be anything that is able to transmit motion (e.g. a cord, cable, clamp or anything that transmit motion, etc.).
Li for example, discloses a transmission component 6 that is able to transmit relative motion from the user’s leg via attachment devices 2.  Such motion is transmitted between the legs (first and second) of the user (see page 3, lines 29 – 34 of English translated document provided in previous office action).
Moreover, Panousis et al shows more explicitly a transmission component 105 or 430 transmitting relative motion between the first and second leg during the locomotion to the conversion unit (see Figs. 4A, 4B, 3; column 5, lines 32 – 40; column 7, lines 46 – 49). 
The claim language is too broad, thus the prior art reads on the claims as presented.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO C. GONZALEZ whose telephone number is (571)272-2024. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Julio C. Gonzalez/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        

July 12, 2022